Title: From Benjamin Franklin to Fizeaux, Grand & Cie., 11 March 1782
From: Franklin, Benjamin
To: Fizeaux, Grand & Cie.


Gentlemen,
Passy, March 11. 1782.
Messrs. Laswood, Van Hasselt & Van Suchtelen, have in their Possession a Number of Bills, of which the Enclosed is a List, drawn by Fra: Hopkinson Treasurer of Loans, on Mr. Laurens, in favour of John Ross amounting in the whole to 40,958 Bank Florins. I have wrote to them to apply to you for Payment, and I have at the same time desired Mr. Grand to send you the Funds for so doing: But I omitted to require that they should be seen and accepted by Mr. Adams, which I think is necessary. I therefore now write to desire you would see that this be done before Payment. I have the honour to be, with great Esteem, Gentlemen, &c.
Messrs. Fizeaux & Grand.
